Case 1:18-cr-00010-CG-MU Document 79 Filed 05/08/20 Page 1 of 1          PageID #: 652



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 HARLAN BRADLEY, JR.,                       )
                                            )
       Petitioner,                          )
                                            )
 vs.                                        )   CIVIL ACTION NO 19-0027-CG-MU
                                            )
 UNITED STATES OF AMERICA,                  )   CRIM ACTION 18-00010-CG-MU
                                            )
       Respondent                           )

                                        ORDER

       After due and proper consideration of all portions of the issues raised, and

there having been no objections filed, the recommendation of the Magistrate Judge

made under 28 U.S.C. § 636(b)(l)(B) and dated April 13, 2020, is ADOPTED as the

opinion of this Court.

       DONE and ORDERED this 8th day of May, 2020.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
